The Surrogate.
As the will of Ann Govers purports to dispose of all of her estate, which will include the subjects of the devises and bequests to her in the will of her husband, if that shall, eventually, be admitted to probate, the executor ■ of her will should take the necessary steps to revive the proceeding, as it is his duty to recover and secure the interests and rights belonging to her and her estate. He should first petition to be made a party to the proceeding, in place of the deceased proponent, stating the proper facts. That will be an ex parte matter. After being duly made such party, then he will apply, on notice to the other surviving parties, for an order reviving the proceeding in his name, as proponent. That would seem to be the proper practice in a case of this kind. When it shall have been done, the controversy in regard to George Govers’ will, may be continued and brought to a conclusion.
It is not intended to be understood as holding that Bridget Carney, or any of the next of kin of Ann Govers, who are beneficiaries under her will, could not take measures to revive the proceeding, but it does not appear, from her petition, what interest, if any, she has thereunder. As the executor thereof, and, as such, bound to have regard to the interests of all, Thomas G. Carney seems to be the most proper person to apply in this matter.
*42The present application may be withdrawn in order that the course above indicated may be pursued, if deemed advisable.